El Juez Asociado Se. Wole
emitió la opinión del tribunal.
Existen en estos autos dos mociones en las cuales se solicita que se desestime la apelación. En la primera se pide la desestimación del recurso interpuesto por el fundamento de que como el caso fué iniciado en la Corte Municipal de Guayama, la cuantía según resulta de la faz de la demanda, es menor de $300, careciendo por tanto este tribunal de juris-dicción de apelación procedente de la corte de distrito. Al examinar la demanda, el único hecho que aparece es que el valor de la casa en cuestión es menor de $500, y en la prueba, la declaración del mismo testigo del apelado que demuestra, que la casa tenía un valor mayor de $400. Por tanto, esta moción sobre desestimación de la apelación no puede prosperar.
El otro fundamento aducido para que la apelación sea desestimada, es que un codemandado llamado Murillo, que estaba rebelde y no defendió su acción en ninguna de las cortes, no fué citado o notificado en la apelación interpuesta para ante esta corte. En el presente caso se estableció la acción en reclamación de una casa que fué embargada indebidamente por los demandados José María Freiría y Mateo Defendini. Estos dos demandados habían embargado la casa como de la pertenencia del referido Murillo, entablando entonces el demandante este pleito de tercería con el fin de que quedara dicha casa exenta de los efectos del embargo que se alegó fué prac-ticado erróneamente; y habiendo la corte dictado sentencia a su favor, los demandados Freiría y Defendini interpusieron recurso de apelación contra dicha sentencia. O Murillo no tiene ningún derecho sobre la casa o ésta le pertenece, y por tanto, la revocación' sería favorable para él puesto que des-pués que los demandados se cobraran sus deudas le queda-ría acaso un saldo a su favor. La revocación no podría perjudicarle no siendo por consiguiente él parte adversa a los .apelantes en este caso, por lo que el segundo motivo que ha sido alegado en la moción sobre desestimación, carece de fundamento.
*1168Al examinar primeramente estos autos no bailamos en ellos nada qne mostrara qne solamente dos de los demandados habían interpuesto apelación, constando únicamente de los autos, que el día 31 de mayo, 1913, apelaron los demandados, y que tal apelación fué notificada el mismo día al abogado del demandante que es el apelado ante este tribunal. Hemos resuelto en varios casos, entre otros en los de Fernández v. Sucesión de Irizarri et al., 10 D. P. R., 44, y Hernández v. Medina, resuelto en noviembre 10, 1913, (pág. 1064), que deberá agregarse a los autos una copia del escrito de apelación de conformidad con las disposiciones del artículo 299 del Código de Enjuiciamiento Civil. No es suficiente con que se baga una mera referencia al mismo. Sin embargo, si bien el apelado en su moción no hizo referencia específica a dicho escrito, ha archivado en este tribunal una copia certificada del escrito de apelación para suplir el defecto que podría considerarse que existía en los referidos autos. En mérito de las anteriores consideraciones, procede declarar sin lugar las mociones interesando la desestimación de la apelación interpuesta y debe pro-cederse a la celebración de la vista del caso.

Denegadas las mociones.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso lución de estas mociones.